
	

114 HRES 317 IH: Congratulating American Pharoah and owner Ahmed Zayat of Teaneck, New Jersey, for winning horse racing’s Triple Crown.
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 317
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2015
			Mr. Pascrell (for himself, Mr. Pallone, Mr. Norcross, Mr. Sires, Mr. Lance, Mr. MacArthur, Mr. Payne, and Mr. Yarmuth) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Congratulating American Pharoah and owner Ahmed Zayat of Teaneck, New Jersey, for winning horse
			 racing’s Triple Crown.
	
	
 Whereas, on June 6, 2015, American Pharoah raced to victory at the Belmont Stakes, winning the 11/2-mile race in 2:26.65; Whereas a horse must win the Kentucky Derby, the Preakness Stakes, and the Belmont Stakes to achieve the Triple Crown, regarded as thoroughbred horse racing’s greatest accomplishment;
 Whereas American Pharoah is the first horse since 1978 to win the Triple Crown, thus becoming the 12th Triple Crown winner;
 Whereas American Pharoah is a descendant of the 1973 Triple Crown winner, Secretariat; Whereas American Pharaoh owner Ahmed Zayat was born and raised in Cairo, Egypt, and began horse racing at an early age, competing in show jumping, and winning national titles as a child in the under-12 and under-14 age divisions;
 Whereas Ahmed Zayat a resident of Teaneck, New Jersey, is CEO of Zayat Stables, well-known for success in American Thoroughbred horse racing;
 Whereas American Pharoah was trained by Bob Baffert, an inductee of the National Museum of Racing’s Hall of Fame; and
 Whereas jockey Victor Espinoza successfully rode American Pharoah in each of the three legs of the Triple Crown: Now, therefore, be it
	
 That the House of Representatives congratulates— (1)American Pharoah and owner Ahmed Zayat of Teaneck for his achievement of the Triple Crown, as well as his wife, Joanne, and their four children, Ashley, Justin, Benjamin, and Emma.
			
